SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1401
KA 12-01164
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

VERNON WASHINGTON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (MISHA A. COULSON
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered July 22, 2011. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a weapon in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a weapon in the second degree
(Penal Law § 265.03 [3]), defendant contends that County Court abused
its discretion in directing that the sentence run consecutively to,
rather than concurrently with, a prior undischarged sentence for an
unrelated conviction. We reject that contention. The court did not
abuse its discretion in determining that no mitigating circumstances
were present to warrant the imposition of a concurrent sentence in the
interest of justice (see Penal Law § 70.25 [2-b]; see generally People
v Garcia, 84 NY2d 336, 341-343; People v Elder, 71 AD3d 1483, 1484, lv
denied 16 NY3d 743, reconsideration denied 16 NY3d 858).




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court